DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
In view of the Amendments to the Claims filed February 22, 2022, the rejections of claims 1, 2, 4, 6-15, 17-20, 31, and 32 under 35 U.S.C. 103 previously presented in the Office Action sent September 24, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 2, 4, 6-15, 17-20, 31, and 32 are currently pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “wherein the single aluminum foil portion is single anodized aluminum foil portion” which is grammatically incorrect.  
Appropriate correction is required.
Amending “wherein the single aluminum foil portion is single anodized aluminum foil portion” to “wherein the single aluminum foil portion is a single anodized aluminum foil portion” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-15, 17-20, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite, “wherein the etch-resistant insulating film has a lateral width between terminal ends substantially the same as a lateral width of the single metal foil portion”.
It is unclear as to what structures of the etch-resistant insulating film and the single metal foil portion are encompassed by the phrase “wherein the etch-resistant insulating film has a lateral width between terminal ends substantially the same as a lateral width of the single metal foil portion” and what structures of the etch-resistant insulating film and the single metal foil portion are specifically excluded by the phrase “wherein the etch-resistant insulating film has a lateral width between terminal ends substantially the same as a lateral width of the single metal foil portion” because it is unclear as to what limitations the term “substantially” definitely imparts on the claimed lateral widths. Dependent claims  are rejected for dependency.
Claim 18 recites, “wherein the coating has a lateral width between terminal ends substantially the same as a lateral width of the single aluminum foil portion”.
It is unclear as to what structures of the coating and the single aluminum foil portion are encompassed by the phrase “wherein the coating has a lateral width between terminal ends substantially the same as a lateral width of the single aluminum foil portion” and what structures of the coating and the single aluminum foil portion are specifically excluded by the phrase “wherein the coating has a lateral width between terminal ends substantially the same as a lateral width of the single aluminum foil portion” because it is unclear as to what limitations the term “substantially” definitely imparts on the claimed lateral widths. Dependent claims  are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 6-12, 14, 15, 17-20, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harley et al. (U.S. Patent No. 9,231,129 B2) in view of Kim et al. (U.S. Pub. No. 2012/0247551 A1).
With regard to claims 1, 2, and 32, Harley et al. discloses a solar cell, comprising: 
a first semiconductor region and a second semiconductor region (see Fig. 1E depicting the middle 106 cited to read on the first semiconductor region and the adjacent 104 to the right cited to read on the second semiconductor region) with
a separation between the first semiconductor region and the second semiconductor region (as depicted in Fig. 1A-E, the cited first semiconductor region 106 and the cited second semiconductor region 106 have a horizontal separation between them); and 
a conductive contact structure disposed on and in electrical contact with the first semiconductor region (114 and 118, Fig. 1E cited to read on the claimed “conductive contact structure” because they form an electrically conductive contact structure electrically contacting the cited first semiconductor region 106), the conductive contact structure comprising 
a single metal foil portion (118, Fig. 1E), the single metal foil portion including 
a first side facing the first semiconductor region (such as the bottom side of the cited single metal foil portion 118 depicted in Fig. 1E as facing the cited first semiconductor region 106), 
a second side opposite the first side (such as the top side of the cited single metal foil portion 118 depicted in Fig. 1E opposite the cited first top side), 
a first edge extending in a vertical direction between the first side and the second side at the separation between the first and second semiconductor regions (such as the edge, or outer most boundary, of the cited single metal foil portion at location 126 depicted in Fig. 1E and annotated Fig. 1E below as extending in a vertical direction at least towards the top portion of the edge between the cited first side and the cited second side at the cited separation between the first and second semiconductor regions 106/104), 

    PNG
    media_image1.png
    277
    271
    media_image1.png
    Greyscale

Annotated Fig. 1E
a second edge laterally opposite the first edge and extending in the vertical direction between the first side and second side (such as the edge, or outer most 

Harley et al. does not disclose wherein only the second side of the single metal foil portion is coated with an etch-resistant insulating film.
However, Kim et al. discloses a solar cell (see Title) and discloses a solar cell (see Fig. 1-2). Kim et al. teaches conductive contact structure on the solar cell (electrode pattern 103) which may be coupled to a PCB, the PCB having a first side facing the solar cell and a second side facing away from the solar cell (see Fig. 1 and see [0055]). Kim et al. explains the second side facing away from the solar cell can be coated with parylene, reading on the claimed poly(p-xylylene) (see [0056]). 
Kim et al. explains the parylene coating on the second side provides excellent insulation, water resistance, corrosion resistance, and chemical resistance ([0049]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second side of the metal foil in the solar cell of Harley et al. to include the parylene coating as suggested by Kim et al. because it would have provided excellent insulation, water resistance, corrosion resistance, and chemical resistance. 

Harley et al., as modified to include the parylene coating of Kim et al., teaches the claimed “wherein the etch-resistant insulating film has a lateral width between terminal ends substantially the same as a lateral width of the single metal foil portion” as the inclusion of the cited parylene/etch-resistant insulating film suggested by Kim et al. on the cited second side of the cited single metal foil portion of Harley et al., recall Fig. 1E, would provide for the lateral widths of both the cited parylene/etch-resistant insulating film and cited single metal foil portion to be the same; especially since it would have provided excellent insulation, water resistance, corrosion resistance, and chemical resistance to the entire cited second side of the cited single metal foil portion.
With regard to claim 4, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein
the single metal foil portion is joined to the first semiconductor region by a welding joint (at metal weld 120 depicted in Fig. 1C connecting the single metal foil portion 118 to the cited first semiconductor region).
With regard to claims 6 and 7, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein
the etch-resistant insulating film is base-resistant and acid-resistant (the cited etch-resistant insulating film, recall the parylene coating, is cited to read on the claimed “base-resistant” and “acid-resistant” because the cited etch-resistant insulating film is structurally capable of having some degree of acid and base etch resistance as it forms a physical barrier over the cited single metal foil portion).
With regard to claim 8, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein 
the single metal foil portion is a single aluminum foil portion (see line 63, column 5 “metal foil 118 is an aluminum (Al) foil”).
With regard to claim 9, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein 
the single aluminum foil portion is single anodized aluminum foil portion (see Abstract teaching “the metal foil having anodized portions”).
With regard to claim 10, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al., as modified by Kim et al. above, discloses wherein 
the etch-resistant insulating film has a thickness of at least 0.1 microns (see Kim et al. at [0050]
With regard to claim 11, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein 
the single metal foil portion is adhered to the first semiconductor region by a metal seed material (114 depicted in Fig. 1E as adhering the cited single metal foil portion 118 to the cited first semiconductor region).
With regard to claim 12, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein 
the first semiconductor region is a doped polycrystalline silicon region disposed on a tunneling dielectric layer disposed on the substrate (see line 59-61, column 4 “polycrystalline silicon”; see line 49-50, column 4 “dielectric layer 102 is a tunneling silicon oxide layer”; see Fig. 1E).
With regard to claims 14 and 15, Harley et al. discloses a solar cell, comprising: 
a first semiconductor region and a second semiconductor region (see Fig. 1E depicting the middle 106 cited to read on the first semiconductor region and the adjacent 104 to the right cited to read on the second semiconductor region) with
a separation between the first semiconductor region and the second semiconductor region (as depicted in Fig. 1A-E, the cited first semiconductor region 106 and the cited second semiconductor region 106 have a horizontal separation between them); and 
a conductive contact structure disposed on and in electrical contact with the first semiconductor region (114 and 118, Fig. 1E cited to read on the claimed “conductive contact structure” because they form an electrically conductive 
a single metal foil portion (118, Fig. 1E), the single metal foil portion including 
a first side facing the first semiconductor region (such as the bottom side of the cited single metal foil portion 118 depicted in Fig. 1E as facing the cited first semiconductor region 106), 
a second side opposite the first side (such as the top side of the cited single metal foil portion 118 depicted in Fig. 1E opposite the cited first top side), 
a first edge extending in a vertical direction between the first side and the second side at the separation between the first and second semiconductor regions (such as the edge, or outer most boundary, of the cited single metal foil portion at location 126 depicted in Fig. 1E and annotated Fig. 1E below as extending in a vertical direction at least towards the top portion of the edge between the cited first side and the cited second side at the cited separation between the first and second semiconductor regions 106/104), 

    PNG
    media_image1.png
    277
    271
    media_image1.png
    Greyscale

Annotated Fig. 1E
a second edge laterally opposite the first edge and extending in the vertical direction between the first side and second side (such as the edge, or outer most boundary, of the cited single metal foil portion at location 126 depicted in Fig. 1E as disposed at another separation at location 108 between the cited first semiconductor region, recall middle 106, and a third semiconductor region at adjacent component 104 to the left, and extending in the cited vertical direction at last towards the top portion of the edge between the cited first side and cited second side); and
a welding joint joining the single metal foil portion to the first semiconductor region (at metal weld 120 depicted in Fig. 1C joining the single metal foil portion 118 to the cited first semiconductor region 106). 

Harley et al. does not disclose wherein only the second side of the single metal foil portion is coated with an etch-resistant insulating film.
[0055]). Kim et al. explains the second side facing away from the solar cell can be coated with parylene, reading on the claimed poly(p-xylylene) (see [0056]). 
Kim et al. explains the parylene coating on the second side provides excellent insulation, water resistance, corrosion resistance, and chemical resistance ([0049]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second side of the metal foil in the solar cell of Harley et al. to include the parylene coating as suggested by Kim et al. because it would have provided excellent insulation, water resistance, corrosion resistance, and chemical resistance. 
Harley et al., as modified to include the parylene coating of Kim et al., teaches the claimed etch-resistant insulating film as it is an etch resistant insulting film and teaches the claimed “the etch-resistant insulating film is not on the first side of the single metal foil portion, the etch-resistant insulating film is not on the first side edge of the single metal foil portion, and the etch-resistant insulating film is not on the second side of the single metal foil portion” because only the cited second side of the cited single metal foil portion and not the cited first side and first and second edges of Harley et al. is coated with the cited parylene/etch-resistant insulating film.
Harley et al., as modified to include the parylene coating of Kim et al., teaches the claimed “wherein the etch-resistant insulating film has a lateral width between terminal 
With regard to claim 17, independent claim 14 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein 
the etch-resistant insulating film is base-resistant or acid-resistant (the cited etch-resistant insulating film, recall the parylene coating, is cited to read on the claimed “base-resistant” and “acid-resistant” because the cited etch-resistant insulating film is structurally capable of having some degree of acid and base etch resistance as it forms a physical barrier over the cited single metal foil portion).
With regard to claim 18, Harley et al. discloses a solar cell, comprising: 
a first semiconductor region and a second semiconductor region (see Fig. 1E depicting the middle 106 cited to read on the first semiconductor region and the adjacent 104 to the right cited to read on the second semiconductor region) 
with a separation between the first semiconductor region and the second semiconductor region (as depicted in Fig. 1A-E, the cited first semiconductor region 106 and the cited second semiconductor region 106 have a horizontal separation between them); and 
a conductive contact structure disposed on and in electrical contact with the first semiconductor region (114 and 118, Fig. 1E cited to read on the claimed “conductive contact structure” because they form an electrically conductive contact structure electrically contacting the cited first semiconductor region 106), the conductive contact structure comprising 
a single aluminum foil portion (118, Fig. 1E; see line 63, column 5 “metal foil 118 is an aluminum (Al) foil”), the single aluminum foil portion including 
a first side facing the first semiconductor region (such as the bottom side of the cited single aluminum foil portion 118 depicted in Fig. 1E as facing the cited first semiconductor region 106), 
a second side opposite the first side (such as the top side of the cited single aluminum foil portion 118 depicted in Fig. 1E opposite the cited first top side), and 
a first edge extending in a vertical direction between the first side and the second side at the separation between the first and second semiconductor regions (such as the edge, or outer most boundary, of the cited single aluminum foil portion at location 126 depicted in Fig. 1E and annotated Fig. 1E below as extending in a vertical direction at least towards the top portion of the edge between the cited first side and the cited second side at the cited separation between the first and second semiconductor regions 106/104), 

    PNG
    media_image1.png
    277
    271
    media_image1.png
    Greyscale

Annotated Fig. 1E
a second edge laterally opposite the first edge and extending in the vertical direction between the first side and second side (such as the edge, or outer most boundary, of the cited single aluminum foil portion at location 126 depicted in Fig. 1E as disposed at another separation at location 108 between the cited first semiconductor region, recall middle 106, and a third semiconductor region at adjacent component 104 to the left, and extending in the cited vertical direction at last towards the top portion of the edge between the cited first side and cited second side). 

Harley et al. does not disclose wherein only the second side of the single aluminum foil portion is coated with poly(p-xylylene). 
However, Kim et al. discloses a solar cell (see Title) and discloses a solar cell (see Fig. 1-2). Kim et al. teaches conductive contact structure on the solar cell (electrode pattern 103) which may be coupled to a PCB, the PCB having a first side facing the solar [0055]). Kim et al. explains the second side facing away from the solar cell can be coated with parylene, reading on the claimed poly(p-xylylene) (see [0056]). 
Kim et al. explains the parylene coating on the second side provides excellent insulation, water resistance, corrosion resistance, and chemical resistance ([0049]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second side of the single aluminum foil portion in the solar cell of Harley et al. to include the parylene coating as suggested by Kim et al. because it would have provided excellent insulation, water resistance, corrosion resistance, and chemical resistance. 
Harley et al., as modified to include the parylene coating of Kim et al., teaches the claimed etch-resistant insulating film as it is an etch resistant insulting film and teaches the claimed “the coating is not on the first side of the single aluminum foil portion, the coating is not on the first side edge of the single aluminum foil portion, and the coating is not on the second side of the single aluminum foil portion” because only the cited second side of the cited single aluminum foil portion and not the cited first side and first and second edges of Harley et al. is coated with the cited coating/parylene/etch-resistant insulating film.
Harley et al., as modified to include the parylene coating of Kim et al., teaches the claimed “wherein the coating has a lateral width between terminal ends substantially the same as a lateral width of the single aluminum foil portion” as the inclusion of the cited parylene/coating suggested by Kim et al. on the cited second side of the cited single aluminum foil portion of Harley et al., recall Fig. 1E, would provide for the lateral widths 
With regard to claim 19, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein
the single aluminum foil portion is joined to the first semiconductor region by a welding joint (at metal weld 120 depicted in Fig. 1C connecting the single aluminum foil portion 118 to the cited first semiconductor region)
With regard to claim 20, independent claim 18 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al., as modified by Kim et al. above, discloses wherein 
the coating has a thickness of at least 0.1 microns (see Kim et al. at [0050] teaching “from several microns to several hundred microns” which is “at least 0.1 microns”).
With regard to claim 31, independent claim 1 is obvious over Harley et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein 
the second edge faces away from the solar cell (as depicted in Fig. 1E, the cited second edge faces away from the solar cell).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harley et al. (U.S. Patent No. 9,231,129 B2) in view of Kim et al. (U.S. Pub. No. 2012/0247551 A1), as applied to claims 1, 2, 4, 6-12, 14, 15, 17-20, 31, and 32 above, and in further view of Nielson et al. (U.S. Patent No. 9,130,092 B1).
With regard to claim 13, independent claim 1 is obvious over Harley et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Harley et al. discloses wherein 
the substrate is a monocrystalline silicon substrate (see line 44-45, column 4 “substrate 100 is a monocrystalline silicon substrate”).

Harley et al. does not disclose wherein the first semiconductor region is a doped region of the monocrystalline silicon substrate. 
However, having the semiconductor region disposed in the substrate, such as the claimed is a doped region of the substrate, is one in a finite number of immediately recognizable options within the technical grasp of a skilled artesian, finite options being the semiconductor region formed on top of the substrate or formed in the substrate. Nielson et al. teaches a solar cell (see Title) and teaches a monocrystalline silicon substrate 40’ having the semiconductor region 46 as a doped region of the substrate (see line 6-7, column 8).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have tried forming the first semiconductor region in the substrate as a doped region of the cited monocrystalline silicon substrate because forming the semiconductor region disposed in the substrate is one in a finite number of immediately recognizable options within the technical grasp of a skilled artesian, finite options being the semiconductor region formed on top of the substrate or formed in the substrate, which would have provided for reasonable expectation of success (see MPEP 2143 E).

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 10, 2022